DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
Response to Arguments
Applicant’s remarks and amendments filed on 07/07/2021 have been fully considered.
Applicant requests withdrawal of the rejection under 35 USC § 112(b) set forth in the previous office action.
The rejection under 35 USC § 112(b) set forth in the previous office action has been withdrawn due to the present claim amendments.
Regarding arguments directed to the outstanding rejections over prior art, applicant argues that neither Triebes, Nile, nor Khoo teach the elastomeric composition of claim 1, specifically regarding the newly amended limitation of the specific surfactant. This is not found persuasive for the following reasons:
A new grounds of rejection has been made. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 10, and 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Triebes et al. (US 20040253459 A1) in view of Higaki et al. (US 20100004394 A1), Nile et al. (US 5399400 A), and Khoo et al. (US 20120246799 A1).
Regarding claim 1, Triebes teaches an elastomeric composition (abstract, Par. Par. 0002) comprising an elastomer and an additive (film leveler) (abstract, Par. 0002-0004); characterised in that the additive is a polysiloxane reacted with ethylene oxide and propylene oxide (Par. 0014) which bond with the chains of the elastomer (Par. 0012) to produce an elastomeric article (abstract, Par. 0001, 0005 - see "glove"). Triebes teaches the polysiloxane leveler additives have hydrogen bonding functional groups (Par. 0012).  It would have been obvious to one of ordinary skill in the art that such functional groups would yield hydrogen bonding interactions with the elastomer polymer chains. Triebes further teaches wherein the elastomeric composition further comprises a surfactant which comprises a sodium sulfonate (Triebes, Par. 0012-0014 and 0047-0049).
Triebes does not specifically disclose wherein the surfactant comprises sodium dodecylbenzene sulfonate. 
Higaki teaches an elastomeric composition comprising an elastomer, polysiloxane (silicone rubber), polytetrafluoroethylene, and a surfactant wherein the surfactant comprises sodium dodecylbenzene sulfonate (Higaki, Abstract, Par. 0001, 0008, 0020, 0035, 0071, 0074, and 0135).
Since both Triebes and Higaki teach elastomeric compositions comprising an elastomer and polysiloxane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Higaki to modify Triebes and use sodium dodecylbenzene sulfonate as the surfactant of Triebes. This would allow for an emulsion of the 
Modified Triebes does not teach wherein the elastomeric composition comprises an additive which is tetrafluoroethylene. 
Nile teaches an elastomeric composition comprising an elastomer and an additive; characterised in that the additive is an aqueous fluorocarbon (Col. 1 Lines 60-65 and Col. 2 Lines 14-16 - see "PTFE") which bonds with the chains of the elastomer to produce an elastomeric article (Col. 1 Lines 5-8). Since the instant specification and Nile teach an elastomer and an aqueous fluorocarbon that is a tetrafluoroethylene, it would have been obvious to one of ordinary skill in the art that these similar compositions would interact and bond in the same manner (see MPEP 2143). 
Since both modified Triebes and Nile teach elastomeric compositions comprising an elastomer and an additive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Nile to modify modified Triebes and have the elastomeric composition of modified Triebes comprise the additive tetrafluoroethylene in the weight percent disclosed by Nile. This would allow for an elastomeric article with improved tear strength (Nile, Col. 1 Line 63 – Col. 2 Line 13).
Modified Triebes does not teach wherein the elastomeric article is hypoallergenic.
Khoo teaches an elastomeric article that is hypoallergenic (Khoo, abstract, Par. 0016-017).
Since both Triebes and Khoo teach an elastomeric article, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Khoo to modify modified Triebes with the teachings of Khoo and create the elastomeric article to be hypoallergenic. This would allow for the use of the elastomeric article without the user forming hypersensitivity (Khoo, Par. 0016).

Regarding claim 7, modified Triebes further teaches wherein a concentration of the polysiloxane in the elastomeric composition is 0.1 mass % to 3 mass % (Triebes, Par. 0015), which is encompassed by the claimed range, see MPEP 2131.03.
Regarding claim 10, modified Triebes teaches the elastomeric composition according to claim 1, wherein the concentration of the surfactant in the elastomeric composition is 0.3 mass% to 5.0 mass% (Higaki, Par. 0074; Triebes, Par. 0015), which overlaps the claimed range, see MPEP 2144.05, I.
Regarding claim 13, modified Triebes teaches all of the elements of the claimed invention as stated above for claim 1.
Modified Triebes does not teach wherein the elastomeric composition does not comprise activators, Sulphur, or accelerators.
Khoo teaches an elastomeric composition wherein the elastomeric composition does not comprise activators, Sulphur, or accelerators (Khoo, abstract, Par. 0014, 0022, Table 1). Khoo teaches a proposed example of the elastomeric composition which does not include any activators, Sulphur, or accelerators (Khoo, table 1).
Since both Triebes and Khoo teach an elastomeric article, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Triebes with the teachings of Khoo and create the elastomeric composition without activators, Sulphur, or accelerators. This would allow for the use of the elastomeric article without the user forming hypersensitivity (Khoo, Par. 0021-0033).

Regarding claim 16, modified Triebes teaches the elastomeric composition according to claim 1, wherein the elastomeric article comprises a glove (Triebes, Par. 0001, 0005, Fig. 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Triebes et al. (US 20040253459 A1) in view of Higaki et al. (US 20100004394 A1), Nile et al. (US 5399400 A), and Khoo et al. (US 20120246799 A1) as applied to claim 1 above, and further in view of Hamann (US 20070104904 A1).
Regarding claim 6, modified Triebes teaches all of the elements of the claimed invention as stated above for claim 1.
Modified Triebes does not teach wherein the polysiloxane is an emulsion. 
Hamann teaches an elastomeric composition (elastomer) comprising a polysiloxane (silicone), wherein the polysiloxane is an emulsion (Hamann, Par. 0054-0055).
Since both modified Triebes and Hamann teach elastomeric articles such as gloves (Hamann, Par.0016-0018), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Hamann and have modified Triebes' polysiloxane to be an emulsion. This would allow the polysiloxane to be used with elastomeric materials that can be suspended in an emulsion or are soluble or miscible in a solvent or plastisol (Hamann, Par. 0054-0055).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Triebes et al. (US 20040253459 A1) in view of Higaki et al. (US 20100004394 A1), Nile et al. (US 5399400 A) and Khoo et al. (US 20120246799 A1) as applied to claim 1 above, and further in view of Yeh et al. (US 6391409 B1).

	Modified Triebes does not teach wherein the elastomeric composition further comprises an antioxidant for inhibiting oxidation in the elastomeric composition.
	Yeh teaches an elastomeric article (Yeh, Col. 2, Lines 16-26) wherein the elastomeric composition further comprises an antioxidant (Yeh, table 1, Col. 2 Lines 26-30).
	Since both modified Triebes and Yeh teach elastomeric gloves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yeh for modified Triebes and have the elastomeric composition comprise antioxidants. This would allow the glove to exhibit sufficient oxidation protection, good grippability, good donnability, superior tensile strength, and elongation to break and stress at 500% elongation (Yeh, abstract, Col. 1, Lines 36-43).
	Regarding claim 12, modified Triebes further teaches the elastomeric composition according to claim 11, wherein the concentration of the antioxidant in the elastomeric composition is from 0.1 wt.% to 5 wt.% (Yeh, Table 1), which completely encompasses the claimed range of 0.1 wt.% to 3 wt.% and thus establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782